Title: From Thomas Jefferson to John Dickinson, 19 December 1801
From: Jefferson, Thomas
To: Dickinson, John


          
            Dear Sir
            Washington Dec. 19. 1801.
          
          The approbation of my antient friends, is, above all things, the most grateful to my heart. they know for what objects we relinquished the delights of domestic society, of tranquility & of science, & committed ourselves to the ocean of revolution, to wear out the only life god has given us here in scenes, the benefits of which will accrue only to those who follow us. surely we had in view to obtain the theory & practice of good government. and how any, who seemed so ardent in this pursuit, could so shamelessly have apostatised, and supposed we meant only to put our government into other hands, but not other forms, is indeed wonderful. the lesson we have had will probably be useful to the people at large, by shewing to them how capable they are of being made the instruments of their own bondage. a little more prudence & moderation in those who had mounted themselves on their fears, and it would have been long & difficult to unhorse them. their madness has done in three years what reason alone acting against them would not have effected in many; and the more as they might have gone on forming new entrenchments for themselves from year to year. my great anxiety at present is to avail ourselves of our ascendency to establish good principles, and good practices; to fortify republicanism behind as many barriers as possible; that the outworks may give time to rally & save the citadel should that be again in danger. on their part they have retired into the Judiciary as a strong hold. there the remains of federalism are to be preserved & fed from the treasury, and from that battery all the works of republicanism are to be beaten down & erased. by a fraudulent use of the constitution which has made judges irremoveable, they have multiplied useless judges merely to strengthen their phalanx.
          You will perhaps have been alarmed, as some have been, at the proposition to abolish the whole of the internal taxes. but it is perfectly safe. they are under a million of dollars, and we can economise the government two or three millions a year. the impost alone gives us 10. or 11. millions annually, increasing at a compound ratio of 62/3 per cent per ann. & consequently doubling in 10. years. but leaving that increase for contingencies, the present amount will support the government, pay the interest of the public debt, and discharge the principal in 15. years. if the increase proceeds, and no contingencies demand it, it will pay off the principal in a shorter time. exactly one half of the public debt, to wit, 37. millions of dollars are owned in the US. that capital then will be set afloat to be employed in rescuing our commerce from the hands of foreigners, or in agriculture, canals, bridges, or other useful enterprizes. by suppressing at once the whole internal taxes we abolish three fourths of the offices now existing & spread over the land.  seeing the interest you take in the public affairs, I have indulged myself in observations flowing from a sincere & ardent desire of seeing our affairs put into an honest & advantageous train. accept assurances of my constant & affectionate esteem & high respect.
          
            Th: Jefferson
          
        